FILED IN                                                                        PD-1215-13
COURT OF CRIMINAL APPEALS                                              COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
     December 30, 2014                                             Transmitted 12/30/2014 10:14:20 AM
                                                                     Accepted 12/30/2014 11:16:21 AM
   ABEL ACOSTA, CLERK                                                                   ABEL ACOSTA
                                      NO. PD-1215-13                                          CLERK
                            IN THE CRIMINAL COURT OF APPEALS
                                     AUSTIN, TEXAS
                                    NO. 01-10-00341-CR
                             IN THE FIRST COURT OF APPEALS
                                                                                  PC
                                    HOUSTON, TEXAS
                                        >th
                               IN THE 178" DISTRICT COURT
                                    HOUSTON, TEXAS

                                  THE STATE OF TEXAS
                                                                              Petitioner



                                    CAMERON MOON
                                                                            Respondent

                     MOTION TO ISSUE THE MANDATE INSTANTER


      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

              Pursuant to Rule 18.1(c) of the Texas Rules of Appellate Procedure,

      Respondent Cameron Moon files this motion to issue the mandate instanter.

                                              I.


              On July 31, 2013, the First Court of Appeals vacated Respondent's

      conviction and vacated the criminal case against him based on Respondent's claim

      that the juvenile court abused its discretion in transferring jurisdiction of

      Respondent's case to the adult criminal court of Harris County, Texas. This Court

      affirmed the Court of Appeals' decision in a 6-3 opinion on December 10, 2014.

      The State's motion for rehearing was due on December 26, 2014. TRCP 79.1. As
no motion was filed as of December 29, 2014, Respondent respectfully prays that

this Court issue the mandate in this matter instanter.


      TRAP 18.1(c) provides that the mandate "may be issued [immediately]

.. .for good cause on the motion of a party." Here, Respondent has been in custody

since July 2008, for six and one half years after challenging the transfer hearing via

petition for writ of mandamus in 2009, before trial, citing insufficiency of the

evidence and an abuse of discretion by the juvenile court. The petition was denied

pursuant to Code of Criminal Procedure 44.47 which prohibits an interlocutory

appeal of a juvenile transfer. This Court has now found Respondent had good

cause to challenge the juvenile court's abuse of discretion via its well-reasoned,

forty-one page opinion issued on December 10, 2014.

                                      PRAYER


      For these reasons, Respondent, Cameron Moon, prays that this Court grant

this motion and issue the mandate in this matter instanter.


                                             Respectfully submitted,

                                             /s/ Christene Wood
                                             David Adler
                                             State Bar No. 00923150
                                             Attorney at Law
                                             6750 West Loop South, Suite 120
                                             Bellaire, Texas 77401
                                             713-666-7576
                                             Email: davidadler1@hotmail.com
                                             Pro Bono
Of Counsel
JACK G. CARNEGIE
State Bar No. 03826100
Strasburger & Price, LLP
909 Fannin Street, Suite 2300
Houston, Texas 77010-1036
Telephone: (713)951-5600
Facsimile: (713)951-5660
Email: jack.carnegie@strasburger.com
Pro Bono


John L. Hagan
State Bar No. 08684200
Jackson, Gilmore & Dobbs
3900 Essex, Suite 700
Houston, Texas 77027
Telephone: (713) 355-5028
Facsimile: (713)355-5001
Email: JHagan@jgdpc.com
Pro Bono


Christene Wood
Thompson Coe Cousins & Irons
State Bar No. 24042188
One Riverway, Suite 1400
Houston, Texas 77056
Telephone: (713)403-8382
Facsimile: (713)403-8299
Email: cwood@thompsoncoe.com
Pro Bono
                      CERTIFICATE OF COMPLIANCE


      The undersigned attorney certifies that this computer-generated document
has a word count of 263 words, based upon the representation provided by the
word processing program that was used to create the document.

      Certified to this the 30th day of December 2014.

                                     /s/ Christene Wood
                                     D. Christene Wood


                         CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document was
served on counsel for the State of Texas by electronic filing or certified mail,
return receipt requested, on this 30th day of December 2014.

   Dan McCrory
   Assistant District Attorney
   Harris County, Texas
   1201 Franklin, Suite 600
   Houston, Texas 77002

   Michelle Oncken
   Mary McFaden
   Lauren Byrne
   Assistant District Attorneys
   Harris County, Texas
   1201 Franklin, Suite 600
   Houston, Texas 77002

                                     /s/ Christene Wood
                                     Christene Wood